Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

		This action is in response to application filed on 8/12/2020.
Claims 1-4, 6-10, 12-17 & 19-20 are pending.

Arguments
Applicant arguments are non-persuasive and details are as follow:
Applicant:
Applicant argued that provided arts does not teach the amendments made in the claims.  
Examiner:
Examiner cites that  Ickman discloses  adding an additional service identifier index value for supporting an additional client service different from the sending client service associated with the service identifier index value (Ickman, See Col 11 [Lines 50-60] & Col 13 [Lines 10-25]: message sources 18 may request to add or remove subscriptions 16 for particular recipients 20, or recipients 20 subscribing to a message source 18 may request the addition of other recipients 20 as subscribers of the same message source 18 in a subscription referral model & A message source 18 may have a distinctive identifier, such as a name or an integer. When the message source 18 is to be recorded in the subscription filter 66 as having at least one subscribing recipient 20, the identifier is processed by all three hash functions 146.))).
Adding of a subscription to a particular recipient is disclosed in the above citations along with a message source that has a distinctive identifier.  The subscribing service is the service associated with 

Applicants arguments is non persuasive based on above explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8, 10, 14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ickman et al (US Pat # 8706822) and in view of Sutedja et al (U.S. PGPub 2012/0210334).

INDEPENDENT CLAIMS:
As per claim 1, Ickman discloses a computer-implemented method, comprising:

receiving an incoming message (Ickman, See Col 5 [Lines 5-15] & Fig 2:  receiving a message 32 from a message source 18 ,  identifying the recipients 20 of the message 32,), identifying for a sending client service (Ickman, See Col 6 [Lines 60-65] & Fig 5:  each recipient profile 64 comprising zero or more subscriptions 16 that identify the message sources 18,);

based on the sending client service (Ickman, See Col 13 [Lines 10-25] :  A message source 18 may have a distinctive identifier, such as a name or an integer.  When the message source 18 is to be recorded in the subscription filter 66 as having at least one subscribing recipient 20, the identifier is processed by all three hash functions 146, each of which returns a numeric hash value between 0 and 15 that corresponds to an index in the length-16 bit array 144, and the value at the respective index is set to one (disregarding its previous value of zero or one.); and
assigning an additional service identifier index value as a second index value of the thread type index for supporting an additional client service different from the sending client service associated with the service identifier index value, the second index value being different then the first index value (Ickman, See Col 11 [Lines 50-60] & Col 13 [Lines 10-25]: message sources 18 may request to add or remove subscriptions 16 for particular recipients 20, or recipients 20 subscribing to a message source 18 may request the addition of other recipients 20 as subscribers of the same message source 18 in a subscription referral model & A message source 18 may have a distinctive identifier, such as a name or an integer. When the message source 18 is to be recorded in the subscription filter 66 as having at least one subscribing recipient 20, the identifier is processed by all three hash functions 146, each of which returns a numeric hash value between 0 and 15 that corresponds to an index in the length-16 bit array 144, and the value at the respective index is set to one (disregarding its previous value of zero or one.))).
Examiner Note:  The subscribing service is the service associated with service identifier index value [0178].  That service is being interpreted as service associated with the thread or the pending identifier.   

wherein the first and second index values are associated with a same index of a database, the same index being the thread type index (Ickman, See Col 12 [Lines 10-25]: This implementation of the subscription filter 66 may incorporate aspects of the recipient profile 64, and may be advantageous, e.g., for determining not only whether a recipient 20 is subscribed to a message source 18, but also for identifying the subscribing recipients 20 in order to associate 96 a message 32 therewith. For example, if the subscription filter 64 indicates, for a particular message source 32, a list of references to recipients 20 (or the recipient profiles 64 thereof) who are currently subscribed to the message source 32, a message 32 may be associated with the recipients 20 by appending a copy of the list of references to the message 32.e.))).


wherein the first and second index values act or operate as indices for the sending client service and the additional client service, respectively, without adding a separate index for each of the sending client service and the additional client service to the database (Ickman, See Col 12 [Lines 10-25] & See Col 1 [Lines 50-60]: This implementation of the subscription filter 66 may incorporate aspects of the recipient profile 64, and may be advantageous, e.g., for determining not only whether a recipient 20 is subscribed to a message source 18, but also for identifying the subscribing recipients 20 in order to associate 96 a message 32 therewith. For example, if the subscription filter 64 indicates, for a particular message source 32, a list of references to recipients 20 (or the recipient profiles 64 thereof) who are currently subscribed to the message source 32, a message 32 may be associated with the recipients 20 by appending a copy of the list of references to the message 32.e. & In either of these examples, scalability is a potential issue; the configurations of the message servers are not readily conducive to adding more message sources, adding more recipients, or managing a high volume of subscriptions of recipients to message sources.))).
Ickman doesn’t explicitly teaches the storing the incoming message in a message queue using a plurality of indices, the plurality of indices comprising at least a read status, a message folder, and a thread type, wherein the service identifier index value is assigned as the thread type and sending the incoming message to a subscribing service of the messaging system based on the service identifier index value from the thread type.

In analogous art Sutedja however discloses the storing the incoming message in a message queue (Sutedja, See paragraph [0081 & Fig 8] For example, a new message may be received in an inbound message queue at the communication device 100, and stored in the appropriate data store 210 . . . 250..) at least a first index value of a thread type index , the service identifier index value being assigned as the first index value (Sutedja, See paragraph [0081 & Figure 8 and 5] A thread identifier may be assigned to the new message as necessary at this stage, as described above with respect to FIG. 5).

sending the incoming message to a subscribing service based on the service identifier index value from the thread type index (Sutedja, See paragraph [0085 & 0126] A thread or pending identifier may be assigned to the message at this stage, as described above. Network access is associated with a subscriber or user of the communication device 100.  To identify a subscriber, the communication device 100 requires a SIM/RUIM/UICC card 1726.  a subscriber can access all subscribed services. Services can include: web browsing and messaging such as e-mail, voice mail, Short Message Service (SMS), and Multimedia Messaging Services (MMS).). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sutedja and apply them on the teaching of modified Ickman as doing so would screen out certain types of messages to reduce the numbers and types of messages that are arranged for display in the message listing. (Sutedja, see paragraph [0004]). 

Claims 8 and 14 are rejected based on rationale provided for claim 1.
DEPENDENT CLAIMS:

As per claim 3, Ickman/Sutedja discloses the method of claim 1, 
Wherein the additional client service is supported without adding an additional index to a message store  (Ickman, See Col 11 [Lines 50-60] & Col 13 [Lines 10-25]: message sources 18 may request to add or remove subscriptions 16 for particular recipients 20, or recipients 20 subscribing to a message source 18 may request the addition of other recipients 20 as subscribers of the same message source 18 in a subscription referral model & A message source 18 may have a distinctive identifier, such as a name or an integer.))).
Examiner Note:  Subscription is being added for the particular recipient which already has the subscription.   


As per claim 4, Ickman/Sutedja discloses the method of claim 1 (Ickman, See Col 5 [Lines 5-15] & Fig 2:  receiving a message 32 from a message source 18 ,  identifying the recipients 20 of the message 32,),
Ickman doesn’t explicitly teaches the message queue operative to deliver the incoming message to a subscribing service based on the subscribing service being associated with the service identifier index value.
 (Sutedja, See paragraph [0042, 0085 & 0126] an "outbox" status, as the device's queue for outbound messages for transmission may be known as or represented by an outbox folder. A thread or pending identifier may be assigned to the message at this stage, as described above. Network access is associated with a subscriber or user of the communication device 100.  To identify a subscriber, the communication device 100 requires a SIM/RUIM/UICC card 1726.  a subscriber can access all subscribed services. Services can include: web browsing and messaging such as e-mail, voice mail, Short Message Service (SMS), and Multimedia Messaging Services (MMS).).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sutedja and apply them on the teaching of modified Ickman as doing so would screen out certain types of messages to reduce the numbers and types of messages that are arranged for display in the message listing. (Sutedja, see paragraph [0004]). 
Claims 10, 16 and 17 are rejected based rationale provided for claims 3-4.  


Claims 2, 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ickman et al (US Pat # 8706822) and in view of Sutedja et al (U.S. PGPub 2012/0210334) and in further view of Flores et al (U.S. PGPub 2018/0018652).


As per claim 2, Ickman/Sutedja discloses the method of claim 1 (Ickman, See Col 5 [Lines 5-15] & Fig 2:  receiving a message 32 from a message source 18 ,  identifying the recipients 20 of the message 32,),

Ickman doesn’t explicitly teaches the sending client service comprising a messaging-based commerce service.

In analogous art Flores however discloses the sending client service comprising a messaging-based commerce service (Flores, See paragraph [0030] FIG. 2 illustrates a flowchart of communication with a commerce server through an instant messaging service, in accordance with embodiments of the present disclosure. A process 200 illustrates a method for communicating with a commerce server through an instant messaging service.).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Flores and apply them on the teaching of Ickman as doing so would help client to select a desired listing and participate in a selection and purchasing process. (Flores, see paragraph [0003]).

As per claim 9, Ickman/Sutedja discloses apparatus of claim 8 (Ickman, See Col 5 [Lines 5-15] & Fig 2:  receiving a message 32 from a message source 18 ,  identifying the recipients 20 of the message 32,),

Ickman doesn’t explicitly teaches the sending client service comprising a messaging-based commerce service.

In analogous art Flores however discloses the sending client service comprising a messaging-based commerce service (Flores, See paragraph [0030] FIG. 2 illustrates a flowchart of communication with a commerce server through an instant messaging service, in accordance with embodiments of the present disclosure. A process 200 illustrates a method for communicating with a commerce server through an instant messaging service.).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Flores and apply them on the teaching of Ickman as doing so would help client to select a desired listing and participate in a selection and purchasing process. (Flores, see paragraph [0003]).

As per claim 15, Ickman/Sutedja discloses the non-transitory computer-readable storage medium of claim 14 (Ickman, See Col 5 [Lines 5-15] & Fig 2:  receiving a message 32 from a message source 18 ,  identifying the recipients 20 of the message 32,),

Ickman doesn’t explicitly teaches the sending client service comprising a messaging-based commerce service

In analogous art Flores however discloses the sending client service comprising a messaging-based commerce service (Flores, See paragraph [0030] FIG. 2 illustrates a flowchart of communication with a commerce server through an instant messaging service, in accordance with embodiments of the present disclosure. A process 200 illustrates a method for communicating with a commerce server through an instant messaging service.).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Flores and apply them on the teaching of Ickman as doing  (Flores, see paragraph [0003]).


	Allowable Subject Matter
Claim 7, (12 and 13) and (19 and 20) are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Since claim 7 is dependent of 6 and claims 12, 13 and 19, 20 are the same claims with different preamble so cancelling all objected claims and dissolving them into their respective claims would be allowable.                                                                              
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300

/SIBTE H BUKHARI/Examiner, Art Unit 2449